DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3 are being treated on the merits.
Specification
The disclosure is objected to because of the following informalities:
In para. 0043, "strap with a male buckle 420" appears to read "a strap with a male buckle 430" to be consistent with Fig. 2.
Appropriate correction is required.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification includes terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:  "fastener voids" and "head to shield pad".
Claim Objections 
Claims 1-2 are objected to because of the following informalities:
In claim 1, line 2, it appears that a comma is missing immediately after "(200)";
In claim 2, line 2, "concaved" appears to read "concave", and "longitudinal convex side" appears to read "a longitudinal convex side"; in addition, a comma is missing immediately after "(350)".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "fastener voids", which renders the claim indefinite.  The claimed concept is unclear because of the claim language.  For examination purposes, the limitation, based on the drawings of the instant application, the limitation has been construed to be voids that are configured to attach a fastener system.
Claim 1 recites the limitation "a head to shield pad", which renders the claim indefinite.  The claimed concept is unclear because of the claim language.  For examination purposes, the limitation, based on the drawings of the instant application, the limitation has been construed to be a pad that is configured to position between a user's head and the shield when the virus protection system is in use.
	Claims 2-3 each depend from claim 1 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2012/0047614 A1).
Regarding claim 1, Choi discloses a virus protection system (face shield 10, which is capable of virus protection; fig. 1; paras. 0002, 0015), the system comprising:
a) a curved and transparent shield (transparent member 14, which is curved; see figs. 1-2; para. 0015), the shield defining a plurality of fastener voids (slits 38 and 44; figs. 1-2; para. 0016); 
b) the fastener voids in attachment to a fastener system (strap 12; fig. 1; para. 0015); 
c) a head to shield pad (flexible support member 16; figs. 1-2; para. 0015) attached to an inside wall of the shield (see figs. 1-2; para. 0015; claim 1).
Regarding claim 2, Choi discloses the system of claim 1, and further discloses wherein the head to shield pad comprises two distal ends (two lateral ends; see annotated fig. 2), a longitudinal concave side (see annotated fig. 2) and a longitudinal convex side (see annotated fig. 2).

    PNG
    media_image1.png
    596
    1309
    media_image1.png
    Greyscale

Annotated Fig. 2A from US 2012/0047614 A1

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baz (US 2021/0307446 A1).
Regarding claim 1, Baz discloses a virus protection system (figs. 4-5; paras. 0018-0019), the system comprising:
a) a curved and transparent shield (face shield 1 comprising three panels 2, 2a, 2h; fig. 1; para. 0018) the shield defining a plurality of fastener voids (side grooves 2d; fig. 1; para. 0018); 
b) the fastener voids in attachment to a fastener system (support bands 5a, 5b; fig. 1; para. 0027); 
c) a head to shield pad (separation segment 3; figs. 1, 4-5; para. 0021) attached to an inside wall of the shield (fig. 1; para. 0021).
Regarding claim 2, Baz discloses the system of claim 1, and further discloses wherein the head to shield pad comprises two distal ends (winged endpoints 3a, 3b; fig. 1; para. 0021), a longitudinal concave side (side 3c; see fig. 1; para. 0021) and a longitudinal convex side (side 3e; fig. 1; para. 0021).
Regarding claim 3, Baz discloses the system of claim 1, and further discloses wherein the fastener system comprises a strap with a male buckle (supporting band 5b having tabs 5c; fig. 1; para. 0027) and a strap with a female buckle (supporting band 5a having slots 5d; fig. 1; para. 0027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2012/0047614 A1) in view of Harges, Jr. (US 5,890,236 A).
Regarding claim 3, Choi discloses the system of claim 1, but does not disclose wherein the fastener system comprises a strap with a male buckle and a strap with a female buckle.  However, Harges, Jr. teaches a goggle (goggle 10; fig. 1; col. 2, ll. 64-67) comprising a fastener system (bands 32, 34; fig. 1; col. 3, ll. 7-13), wherein the fastener system comprises a strap with a male buckle (strap 34 with a male buckle 40b; fig. 1; col. 3, ll. 14-26) and a strap with a female buckle (strap 32 with a female buckle 40a; fig. 1; fig. 1; col. 3, ll. 14-26).  Both Choi and Harges, Jr. teach a fastener system for a face protecting device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the fastener system as disclosed by Choi, with wherein the fastener system comprises a strap with a male buckle and a strap with a female buckle, in order to provide another suitable fastener system for the face shield.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Desy (US 5,983,390 A) and Miller (US 2015/0237931 A1) can also be used to make 102 rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732